Citation Nr: 1220909	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  04-39 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and schizoaffective disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left knee disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from July 1973 to November 1978.

This matter came to the Board of Veterans' Appeals (Board) from a February 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in March 2008 and September 2010 for further development.  

As noted in the September 2010 Board remand, the issues of entitlement to service connection for left foot and right ear disabilities have been raised by the record (specifically, in a statement received in April 2010).  Subsequent to the September 2010 Board remand, the issue of entitlement to service connection for right knee disability has been raised by the record (specifically, in a statement dated in November 2010).  The aforementioned issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in appellate review.  However, there remains several matters which must be addressed to ensure compliance with the prior remand. 

The March 2008 and September 2010 remands directed the RO to provide the Veteran notice compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006).  While April 2008 and September 2010 notices were provided that informed the Veteran of the definition of new and material evidence, an explanation as to the types of evidence needed to reopen his claims of service connection for left knee and left ankle disabilities in relation to the basis for the prior denial of the claims by the RO was not provided.  In April 2008, he was simply informed that the medical records submitted did not constitute new and material evidence.  In September 2010, he was informed that his claim was previously denied because evidence submitted did not constitute new and material evidence.  VA must consider the bases for the prior denial and notify the claimant of the type of evidence that would be necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  The Board is unable to conclude that the April 2008 and September 2010 letters sent to the Veteran by the RO comply with the judicial holding in Kent.  

Regarding the psychiatric disability issue, one of the reported disorders is PTSD.  At a VA examination in June 2006, the Veteran stated that one night when he was on guard duty while stationed in Germany, he was confronted by someone with an AK-47 assault rifle.  When the Veteran was afforded another VA examination in November 2009, the VA examiner opined that the Veteran did perceive that he was threatened by an unknown person with a weapon while on duty in Germany, and that it is at least as likely as not that the Veteran's current PTSD symptoms are linked to this stressor.

Effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Stressor Determinations For Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 (July 13, 2010)(to be codified at 38 C.F.R. 3.304(f)(3)).     

The RO readjudicated the claim in March 2012, but it does not appear to the Board that the RO considered the change in regulations as directed by the September 2010 remand.  Consequently, additional development is necessary to allow for the RO to consider 75 Fed. Reg. 39843 (July 13, 2010).  

As noted in the September 2010 remand, evidence received from the Veteran suggests that that there may be outstanding treatment records.  In a statement received in April 2010, the Veteran reported that he had "records here in Vancouver Clinic".  It was unclear to the Board whether the Veteran is referring to VA Vancouver clinic records that are already associated with the Veteran's claims file, or to private treatment records from The Vancouver Clinic that are not of record.  If the Veteran was referring to VA treatment records, it was also unclear to the Board whether the Veteran has visited the VA treatment facility in Vancouver since May 2006, which is the most current VA treatment record from that medical facility. While the RO did send a September 2010 letter requesting such information from the Veteran, it appears that the correspondence was sent to his former address.  Another letter must be sent to the current address of record.  

Finally, it appears that the Veteran notified the RO of a change in his address in a November 2010 communication.  However, subsequent RO communications, including a supplemental statement of the case were sent to a previous address.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the appellant a corrective VCAA notice to his updated address (provided by the Veteran in a statement dated in November 2010) with an explanation as to the types of evidence needed to reopen his claims of service connection for left knee and left ankle disabilities in relation to the basis for the prior denial of the claims in keeping with the Court's holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.  The RO should clarify with the Veteran whether he was referring to updated VA treatment records or private treatment records when he mentioned Vancouver Clinic, in a statement received in April 2010.  The RO should then take appropriate action to request any pertinent medical records.

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate all three of the issues on appeal.  With regard to the PTSD aspect of the acquired psychiatric disability issue, the RO should formally consider the claim in view of the recent regulatory change.  See 75 Fed. Reg. 39843 (July 13, 2010)(to be codified at 38 C.F.R. 3.304(f)(3)).  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


